--------------------------------------------------------------------------------

Exhibit 10.30
 
 

 
Amended and Restated
Change of Control Agreement


This Amended and Restated Change of Control Agreement (“Agreement”) between
Freeport-McMoRan Copper & Gold Inc., a Delaware corporation (the “Company”), and
Michael J. Arnold (the “Executive”) is dated effective as of December 2, 2008
(the “Agreement Date”).
 
W I T N E S S E T H:


WHEREAS, the Executive and the Company are parties to that certain Change of
Control Agreement dated February 3, 2004 (the “Original Agreement”);
 
WHEREAS, the Company and the Executive wish to amend the Original Agreement to
(i) extend the term of the Original Agreement, (ii) amend the Original Agreement
to comply with the final regulations under Section 409A of the Internal Revenue
Code, as amended, (iii) eliminate the excise tax gross-up payment previously
provided to the Executive, and (iv) clarify certain provision of the Original
Agreement, including the definition of “bonus” used in calculating the lump sum
payment due upon certain terminations of employment.
 
NOW, THEREFORE, for and in consideration of the continued employment of
Executive by the Company and the payment of salary, benefits and other
compensation to Executive by the Company, the parties hereto agree to amend and
restate the Original Agreement to read as follows:


ARTICLE I
 
Definitions
 
1.1 Company.  As used in this Agreement, “Company” means the Company as defined
above and any successor to or assignee of (whether direct or indirect, by
purchase, merger, consolidation or otherwise) all or substantially all of the
assets of the Company.
 
1.2 Change of Control.  (a) “Change of Control” means (capitalized terms not
otherwise defined will have the meanings ascribed to them in paragraph (b)
below):
 
(i) the acquisition by any Person together with all Affiliates of such Person,
of Beneficial Ownership of the Threshold Percentage or more; provided, however,
that for purposes of this Section 1.2(a)(i), the following will not constitute a
Change of Control:
 
(A) any acquisition (other than a “Business Combination,” as defined below, that
constitutes a Change of Control under Section 1.2(a)(iii) hereof) of Common
Stock directly from the Company,
 
(B) any acquisition of Common Stock by the Company or its subsidiaries,
 
 
 

--------------------------------------------------------------------------------

 
 
(C) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation or other entity
controlled by the Company, or
 
(D) any acquisition of Common Stock pursuant to a Business Combination that does
not constitute a Change of Control under Section 1.2(a)(iii) hereof; or
 
(ii) individuals who, as of the effective date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or any other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Incumbent Board; or
 
(iii) the consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination:
 
(A) the individuals and entities who were the Beneficial Owners of the Company
Voting Stock immediately prior to such Business Combination have direct or
indirect Beneficial Ownership of more than 50% of the then outstanding shares of
common stock, and more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the Post-Transaction Corporation, and
 
(B) no Person together with all Affiliates of such Person (excluding the
Post-Transaction Corporation and any employee benefit plan or related trust of
either the Company, the Post-Transaction Corporation or any subsidiary of either
corporation) Beneficially Owns 30% or more of the then outstanding shares of
common stock of the Post-Transaction Corporation or 30% or more of the combined
voting power of the then outstanding voting securities of the Post-Transaction
Corporation, and
 
(C) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, and of the action of the Board,
providing for such Business Combination; or
 
(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
(b) As used in this Section 1.2 and elsewhere in this Agreement, the following
terms have the meanings indicated:
 
 
2

--------------------------------------------------------------------------------

 
 
(i) Affiliate:  “Affiliate” means a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, another specified Person.
 
(ii) Beneficial Owner:  “Beneficial Owner” (and variants thereof), with respect
to a security, means a Person who, directly or indirectly (through any contract,
understanding, relationship or otherwise), has or shares (A) the power to vote,
or direct the voting of, the security, and/or (B) the power to dispose of, or to
direct the disposition of, the security.
 
(iii) Company Voting Stock:  “Company Voting Stock” means any capital stock of
the Company that is then entitled to vote for the election of directors.
 
(iv) Majority Shares:  “Majority Shares” means the number of shares of Company
Voting Stock that could elect a majority of the directors of the Company if all
directors were to be elected at a single meeting.
 
(v) Person:  “Person” means a natural person or entity, and will also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including without limitation a partnership, limited partnership, joint
venture or other joint undertaking) for the purpose of acquiring, holding, or
disposing of a security, except that “Person” will not include an underwriter
temporarily holding a security pursuant to an offering of the security.
 
(vi) Post-Transaction Corporation:  Unless a Change of Control includes a
Business Combination, “Post-Transaction Corporation” means the Company after the
Change of Control.  If a Change of Control includes a Business Combination,
“Post-Transaction Corporation” will mean the corporation or other entity
resulting from the Business Combination unless, as a result of such Business
Combination, an ultimate parent entity controls the Company or all or
substantially all of the Company’s assets either directly or indirectly, in
which case, “Post-Transaction Corporation” will mean such ultimate parent
entity.
 
(vii) Threshold Percentage:  “Threshold Percentage” means 30% of all then
outstanding Common Stock.
 
(viii) Common Stock:  “Common Stock” means the common stock, $0.10 par value per
share, of the Company.
 
1.3 Cause.  “Cause” shall mean:
 
(a) The Executive’s willful and continued failure to perform substantially the
Executive’s duties with the Post-Transaction Corporation or its Affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board, which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive’s duties;
 
 
3

--------------------------------------------------------------------------------

 
 
(b) The Executive’s material breach of this Agreement after a written demand is
delivered to the Executive by the Board, which specifically identifies the
manner in which the Board believes that the Executive has materially breached
this Agreement;
 
(c) The final conviction of the Executive or an entering of a guilty plea or a
plea of no contest by the Executive to a felony;
 
(d) Unauthorized acts or omissions by the Executive that could reasonably be
expected to cause material financial harm to the Company or materially disrupt
Company operations;
 
(e) The Executive’s commission of an act of dishonesty (even if not a crime)
resulting in the enrichment of the Executive at the expense of the Company; or
 
(f) The Executive’s knowing falsification or knowing attempted falsification of
financial records of the Company in violation of SEC Rule 13b2-1.
 
For purposes of this provision, no act or failure to act, on the part of the
Executive, will be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the act
or omission was in the best interest of the Post-Transaction Corporation or its
Affiliates.  Any act, or failure to act, based on authority given pursuant to a
resolution duly adopted by the Board or the advice of counsel to the
Post-Transaction Corporation or its Affiliates will be conclusively presumed to
be done, or omitted to be done, by the Executive in good faith and in the best
interests of the Post-Transaction Corporation or its Affiliates.  The
termination of employment of the Executive will not be deemed to be for Cause
unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive has
engaged in the conduct described in subparagraph (a) through (f) above, and
specifying the particulars of such conduct.


1.4 Good Reason.  “Good Reason” shall mean:
 
(a) Any failure of the Post-Transaction Corporation to provide the Executive
with the position, authority, duties and responsibilities at least commensurate
in all material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the Change
of Control.  Executive’s position, authority, duties and responsibilities after
a Change of Control shall not be considered commensurate in all material
respects with Executive’s position, authority, duties and responsibilities prior
to a Change of Control unless after the Change of Control the Executive holds an
equivalent position in the Post-Transaction Corporation;
 
(b) The assignment to the Executive of any duties inconsistent in any material
respect with Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2.1(b) of this Agreement, or any
 
 
4

--------------------------------------------------------------------------------

 

other action that results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith that is remedied within 10 days after
receipt of written notice thereof from the Executive to the Post-Transaction
Corporation;
 
(c) Any failure by the Post-Transaction Corporation or its Affiliates to comply
with any of the provisions of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith that is
remedied within 10 days after receipt of written notice thereof from the
Executive to the Post-Transaction Corporation;
 
(d) The Post-Transaction Corporation or its Affiliates requiring the Executive
to be based at any office or location other than as provided in Section
2.1(b)(ii) hereof or requiring the Executive to travel on business to a
substantially greater extent than required immediately prior to the Change of
Control; or
 
(e) Any failure by the Company to comply with and satisfy Sections 4.1(c) and
(d) of this Agreement.
 
For purposes of this Section 1.4, any determination of “Good Reason” made by the
Executive in good faith and based upon his reasonable belief and understanding
shall be conclusive.


1.5 Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
 
1.6 Disability.  “Disability” shall mean:
 
(a) A disability entitling the Executive to receive benefits under a long-term
disability insurance policy maintained by the Post-Transaction Corporation or an
Affiliate in effect at the time either because he is totally disabled or
partially disabled, as such terms are defined in such policy in effect as of the
Agreement Date or as similar terms are defined in any successor policy.
 
(b) If there is no long-term disability plan in effect covering the Executive,
and if (i) a physical or mental illness renders the Executive incapable of
satisfactorily discharging his duties and responsibilities to the
Post-Transaction Corporation or an Affiliate for a period of 90 consecutive
days, and (ii) such incapacity is certified in writing by a duly qualified
physician chosen by the Post-Transaction Corporation or an Affiliate and
reasonably acceptable to the Executive or his legal representatives, then the
Board will have the power to determine that the Executive has become
disabled.  If the Board makes such a determination, the Post-Transaction
Corporation or its Affiliate will have the continuing right and option, during
the period that such disability continues, and by notice given in the manner
provided in this Agreement, to terminate the status of Executive as an officer
and employee.  Any such termination will become effective 30 days after such
notice of termination is given, unless within such 30-day period, the Executive
becomes capable of rendering services of the character contemplated hereby (and
a physician chosen by the Post-Transaction Corporation or an Affiliate and
reasonably acceptable to the Executive or his legal representatives so certifies
in writing) and the Executive in fact resumes such services.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) The “Disability Effective Date” will mean the date on which termination of
Executive’s status as an officer and employee becomes effective due to
Disability.
 
1.7 Retirement.  “Retirement” (and variants thereof) for purposes of this
Agreement is defined as the Executive’s voluntary termination of his status as
an officer and employee at any time after reaching age 60, but shall not include
a termination for Good Reason.
 
1.8 Board.  “Board” shall mean the Board of Directors of the Company, or if
after a Change of Control, the Post-Transaction Corporation.
 
1.9 Termination Date. “Termination Date” means, if Executive’s status as an
officer and employee is terminated (i) by reason of Executive’s death, the date
of Executive’s death, (ii) by reason of Disability, the Disability Effective
Date, (iii) by the Company other than by reason of death or Disability, the date
of delivery of the notice of termination or any later date specified in the
notice of termination, which date will not be more than 30 days after the giving
of the notice, or (iv) by the Executive other than by reason of death, the date
of delivery of the notice of termination or any later date specified in the
notice of termination, which date will not be more than 30 days after the giving
of the notice.
 
ARTICLE II
 
Change of Control Benefit
 
2.1 Employment Term and Capacity after Change of Control.  (a) If the Executive
continues to serve as an officer of the Company and a Change of Control occurs
on or before December 31, 2011, then the Executive’s employment term (the
“Employment Term”) shall continue through the later of the third anniversary of
the Change of Control or December 31, 2011, subject to any earlier termination
of Executive’s status as an officer and employee pursuant to this Agreement.
 
(b) After a Change of Control and during the Employment Term, (i) the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Change of Control and (ii) the Executive’s services shall be
performed at the location where the Executive was employed immediately preceding
the Change of Control or any office or location less than 35 miles from such
location.  Executive’s position, authority, duties and responsibilities after a
Change of Control shall not be considered commensurate in all material respects
with Executive’s position, authority, duties and responsibilities prior to a
Change of Control unless after the Change of Control the Executive holds an
equivalent position in the Post-Transaction Corporation.
 
2.2 Compensation and Benefits.  During the Employment Term, the Executive shall
be entitled to the following compensation and benefits:
 
(a) Salary.  An annual salary (“Base Salary”) at the highest rate in effect for
the Executive at any time during the 120-day period immediately preceding the
Change of Control, payable to the Executive at such intervals no less frequent
than the most frequent intervals in effect at any time during the 120-day period
immediately preceding the Change of
 
 
6

--------------------------------------------------------------------------------

 

Control or, if more favorable to the Executive, the intervals in effect at any
time after the Change of Control for other most senior executives of the
Post-Transaction Corporation and its Affiliates.
 
(b) Bonus.  Executive shall be entitled to participate in an annual incentive
bonus program applicable to other most senior executives of the Post-Transaction
Corporation and its Affiliates but in no event shall such program provide the
Executive with incentive opportunities less favorable than the most favorable of
those provided by the Company and its Affiliates for the Executive under the
Company’s 2005 Annual Incentive Plan or similar plan as in effect at any time
during the 120-day period immediately preceding the Change of Control or, if
more favorable to the Executive, those provided generally at any time after the
Change of Control to other most senior executives of the Post-Transaction
Corporation and its Affiliates.
 
(c) Fringe Benefits.  The Executive shall be entitled to fringe benefits
(including, but not limited to, automobile allowance, air travel, and
reimbursement for club membership dues) in accordance with the most favorable
agreements, plans, practices, programs and policies of the Company and its
Affiliates in effect for the Executive at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
most senior executives of the Post-Transaction Corporation and its Affiliates.
 
(d) Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable business expenses (including food and lodging) incurred by
the Executive in accordance with the most favorable agreements, policies,
practices and procedures of the Company and its Affiliates in effect for the
Executive at any time during the 120-day period immediately preceding the Change
of Control or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other most senior executives of the
Post-Transaction Corporation and its Affiliates.
 
(e) Incentive, Savings and Retirement Plans.  The Executive shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs applicable generally to other most senior executives of the
Post-Transaction Corporation and its Affiliates, but in no event shall such
plans, practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable than the most favorable of those provided by the Company and its
Affiliates for the Executive under any agreements, plans, practices, policies
and programs as in effect at any time during the 120-day period immediately
preceding the Change of Control.
 
(f) Welfare Benefit Plans.  The Executive and the Executive’s family shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Post-Transaction
Corporation and its Affiliates (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to other most senior executives of the Post-Transaction Corporation
and its Affiliates, but in no event shall such plans, practices, policies and
programs provide the Executive with benefits, in
 
 
7

--------------------------------------------------------------------------------

 

each case, less favorable than the most favorable of any agreements, plans,
practices, policies and programs of the Company in effect for the Executive at
any time during the 120-day period immediately preceding the Change of Control.
 
(g) Indemnification and Insurance.  The Post-Transaction Corporation shall
indemnify the Executive, to the fullest extent permitted by applicable law, for
any and all claims brought against him arising out his services during or prior
to the Employment Term.  In addition, the Post-Transaction Corporation shall
maintain a directors’ and officers’ insurance policy covering the Executive
substantially in the form of the policy maintained by the Company and its
Affiliates at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Executive, as provided generally
at any time thereafter with respect to other most senior executives of the
Post-Transaction Corporation and its Affiliates.
 
(h) Office and Support Staff.  The Executive shall be entitled to an office or
offices of a size and with furnishings and other appointments, and to exclusive
personal secretarial and other assistance, at least equal to the most favorable
of the foregoing provided to the Executive by the Company and its Affiliates at
any time during the 120-day period immediately preceding the Change of Control
or, if more favorable to the Executive, as provided generally at any time
thereafter with respect to other most senior executives of the Post-Transaction
Corporation and its Affiliates.
 
(i) Vacation.  The Executive shall be entitled to paid vacation in accordance
with the most favorable agreements, plans, policies, programs and practices of
the Company and its Affiliates as in effect for the Executive at any time during
the 120-day period immediately preceding the Change of Control or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other most senior executives of the Post-Transaction Corporation and
its Affiliates.
 
2.3 Obligations upon Termination after a Change of Control.
 
(a) Death, Disability or Retirement.  If, after a Change of Control and during
the Employment Term, (1) the Executive’s status as an officer and employee is
terminated by reason of the Executive’s death, (2) the Post-Transaction
Corporation terminates the Executive’s status as an officer and employee by
reason of Executive’s Disability, or (3) the Executive Retires and terminates
his status as an officer and employee, then, subject to the six-month delay set
forth in Section 2.7, if applicable:
 
(i) The Post-Transaction Corporation will pay to the Executive or his legal
representatives the amount of the Executive’s Base Salary earned through the
Termination Date to the extent not previously paid (the “Accrued Obligations”);
 
(ii) The Post-Transaction Corporation will pay to the Executive or his legal
representatives a pro rata bonus (the “Pro Rata Bonus”) for the fiscal year in
which the Termination Date occurs, which shall be paid out at such time as
annual cash bonuses are paid to other senior executives, but no later than March
15th of the year following in the year in which the Termination Date
occurs.  The amount of the Pro Rata Bonus shall be determined by multiplying (i)
the bonus the Executive would have received under the annual incentive bonus
 
 
8

--------------------------------------------------------------------------------

 

program applicable to other most senior executives of the Post-Transaction
Corporation and its Affiliates (as described in Section 2.2(b)) had Executive
remained employed by the Post-Transaction Corporation based on the level of
achievement of the applicable performance goals, by (ii) the fraction obtained
by dividing the number of days in the year through the Termination Date by
365.  To the extent that the Board of Directors of the Post-Transaction
Corporation, or a committee thereof, exercises negative discretion in
determining the amount of the bonuses generally payable to senior executives
under the annual incentive plan in place for the Fiscal year in which the
Termination Date occurs, such negative discretion may not be applied in a manner
more adverse to the Executive than to other similarly situated active senior
executives of the Post-Transaction Corporation;
 
(iii) The Post-Transaction Corporation will pay or deliver, as appropriate, all
other benefits due to Executive pursuant to any employee benefit plans and
incentive plans maintained by the Post-Transaction Corporation or its
subsidiaries with respect to services rendered by the Executive prior to the
Termination Date;
 
(iv) If the Executive Retires, for a period commencing on the Termination Date
and ending on the earlier of (A) the third anniversary of the Termination Date,
or (B) the date that the Executive accepts new employment (the “Continuation
Period”), the Post-Transaction Corporation will at its expense maintain and
administer for the continued benefit of Executive all insurance and welfare
benefit plans in which Executive was entitled to participate as an employee as
of the Termination Date, except medical reimbursement benefits under the
Company’s flex plans, provided that Executive’s continued participation is
possible under the general terms and provisions of such plans and all applicable
laws.  If the Executive is a “specified employee” governed by Section 2.7, to
the extent that any benefits provided to the Executive under this Section 2.3
are taxable to the Executive, then, with the exception of nontaxable medical
insurance benefits, the value of the aggregate amount of such taxable benefits
provided to the Executive pursuant to this Section 2.3 during the six-month
period following the Termination Date shall be limited to the amount specified
by Section 402(g)(1)(B) of Code for the year in which the termination
occurred.  The Executive shall pay the cost of any benefits that exceed the
amount specified in the previous sentence during the six-month period following
the Termination Date, and shall be reimbursed in full by the Post-Transaction
Corporation during the seventh month after the Termination Date.  The coverage
and benefits (including deductibles and costs) provided under any such benefit
plan in accordance with this paragraph during the Continuation Period will be no
less favorable to Executive than the most favorable of such coverages and
benefits as of the Termination Date.  If Executive’s participation in any such
benefit plan is barred or any such benefit plan is terminated, the
Post-Transaction Corporation will use commercially reasonable efforts to provide
Executive with compensation or benefits substantially similar or comparable in
value to those Executive would otherwise have been entitled to receive under
such plans.  At the end of the Continuation Period, the Executive will have the
option to have assigned to him, at no cost and with no apportionment of prepaid
premiums, any assignable insurance owned by the Post-Transaction Corporation
that relates specifically to the Executive.  Subject to the general terms and
provisions of the plans and all applicable laws, the Executive will be eligible
for coverage under the Post-Transaction Corporation’s retiree medical plan or
the Consolidated Omnibus Budget Reconciliation Act at the end of the
Continuation Period or earlier cessation of the Post-Transaction Corporation’s
obligation under the foregoing provisions of this paragraph.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) Cause.  If, after a Change of Control and during the Employment Term, the
Executive’s status as an officer and employee is terminated by the
Post-Transaction Corporation for Cause, the Post-Transaction Corporation shall
pay to the Executive the Accrued Obligations without further obligation to the
Executive other than for obligations by law and obligations for any benefits due
the Executive pursuant to any employee benefit plans and incentive plans
maintained by the Post-Transaction Corporation or its Affiliates with respect to
services rendered by the Executive prior to the Termination Date.
 
(c) Termination by Executive for Good Reason or  by Company for Reasons other
than Death, Disability or Cause.  If, after a Change of Control and during the
Employment Term, the Executive terminates his status as an officer and employee
for Good Reason, or the Post-Transaction Corporation terminates the Executive’s
status as an officer and employee other than for death, Disability or Cause,
then, subject to the six-month delay set forth in Section 2.7, if applicable:
 
(i) The Post-Transaction Corporation shall pay to the Executive the Accrued
Obligations and the Pro Rata Bonus;
 
(ii) Within twenty (20) business days of the Termination Date, the
Post-Transaction Corporation shall pay to the Executive in a lump sum in cash an
amount equal to three times the sum of (A) the Executive’s Base Salary in effect
at the Termination Date and (B) the highest bonus paid to the Executive for any
of the immediately preceding three fiscal years, which bonus amounts shall not
including any premium received in connection with Executive’s participation in
any restricted stock program offered by the Company, but shall include the grant
date value of any equity awards granted to the Executive in lieu of a portion of
the bonus for a given year;
 
(iii) The Post-Transaction Corporation will pay or deliver, as appropriate, all
other benefits due the Executive pursuant to any employee benefit plans and
incentive plans maintained by the Post-Transaction Corporation or its Affiliates
with respect to services rendered by the Executive prior to the Termination
Date; and
 
(iv) For the Continuation Period, the Post-Transaction Corporation shall at its
expense maintain and administer for the continued benefit of Executive the
benefits provided for under Section 2.3(a)(iv).
 
(d) Resignation from Board of Directors.  If the Executive is a director of the
Post-Transaction Corporation or any of its Affiliates and his status as an
officer and employee is terminated for any reason other than death, the
Executive shall, if requested by the Post-Transaction Corporation, immediately
resign as a director of the Post-Transaction Corporation and its Affiliates.  If
such resignation is not received within 20 business days after the Executive
actually receives written notice from the Post-Transaction Corporation
requesting the resignation, the Executive shall forfeit any right to receive any
payments pursuant to this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
(e) Nondisclosure and Proprietary Rights.  The rights and obligations of the
Company and the Executive contained in Article III hereof will continue to apply
notwithstanding a termination following a Change of Control.
 
2.4 Excise Tax Provision.
 
(a) Notwithstanding any other provisions of this Agreement, if a Change of
Control occurs during the original or extended term of this Agreement, in the
event that any payment or benefit received or to be received by the Executive in
connection with the Change of Control of the Company or the termination of the
Executive’s employment under this Agreement or any other agreement between the
Company and the Executive (all such payments and benefits, including the
payments and benefits under Section 2.3 hereof, being hereinafter called “Total
Payments”) would be subject (in whole or in part), to an excise tax imposed by
section 4999 of the Code (the “Excise Tax”), then the cash payments under
Section 2.3 hereof shall first be reduced, and the non-cash payments and
benefits under the other sections hereof shall thereafter be reduced, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income and
employment taxes on such reduced Total Payments) is greater than or equal to (B)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of Excise Tax to which the Employee
would be subject in respect of such unreduced Total Payments); provided,
however, that the Executive may elect to have the non-cash payments and benefits
hereof reduced (or eliminated) prior to any reduction of the cash payments under
Section 2.3 hereof.
 
(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to a Change of
Control or other event giving rise to a potential Excise Tax, the Company’s
independent auditor, does not constitute a “parachute payment” within the
meaning of section 280G(b)(2) of the Code (including by reason of section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of section 280G(b)(4)(B) of the Code, in excess of the “Base
Amount” (within the meaning set forth in section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code.
 
(c) At the time that payments are made under this Agreement, the
Post-Transaction Corporation shall provide the Executive with a written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations including, without limitation, any opinions or
other advice the Post-Transaction Corporation has received
 
 
11

--------------------------------------------------------------------------------

 

from Tax Counsel, the Auditor or other advisors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement).
 
2.5 Stock Options; Performance Units; Restricted Stock Units.  The foregoing
benefits are intended to be in addition to the value of any options to acquire
Common Stock of the Company, the exercisability of which is accelerated pursuant
to the terms of any stock option agreement, any restricted stock units the
vesting of which is accelerated pursuant to the terms of the restricted stock
unit agreement, the performance units under the long-term performance incentive
plans, and any other incentive or similar plan heretofore or hereafter adopted
by the Company.
 
2.6 Legal Fees.  Except as otherwise provided herein, the Company agrees to pay
all legal fees and expenses that the Executive may reasonably incur as a result
of any contest by the Company, the Executive or others with respect to the
validity or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by the Executive about the
amount or timing of any payment pursuant to this Agreement), provided the
Executive prevails on any material claim.
 
2.7 Section 409A of the Internal Revenue Code.
 
(a) It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to Section
409A of the Code and the regulations and guidance issued thereunder (“Section
409A”), and the provisions of this Agreement shall be construed and administered
in accordance with such intent.  To the extent any potential payments or
benefits could become subject to Section 409A, the parties shall cooperate to
amend this Agreement with the goal of giving the Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.  If
the parties are unable to agree on a mutually acceptable amendment, the Company
may, without the Executive’s consent and in such manner as it deems appropriate,
amend or modify this Agreement or delay the payment of any amounts hereunder to
the minimum extent necessary to meet the requirements of Section 409A.
 
(b) No payments or benefits provided herein that are paid because of a
termination of employment under circumstances described herein shall be paid,
unless such termination of employment also constitutes a “separation from
service” within the meaning of Section 409A.
 
(c) If Executive is a “specified employee,” any payments payable as a result of
Executive’s termination of employment (other than as a result of death) shall
not be payable before the earlier of (i) the first business day that is more
than six months after Executive’s Termination Date, (ii) the date of Executive’s
death, or (iii) the date that otherwise complies with the requirements of
Section 409A.  “Specified employee” shall mean the Executive if the Executive is
a key employee under Treasury Regulations Section 1.409A-1(i) because of final
and binding action taken by the Board or its Corporate Personnel Committee, or
by operation of law or such regulation.
 
 
12

--------------------------------------------------------------------------------

 
 
(d) No acceleration of payments and benefits provided for in this Agreement
shall be permitted, except that the Company may accelerate payment, if permitted
by Section 409A, as necessary to allow the Executive to pay FICA taxes on
amounts payable hereunder and additional taxes resulting from the payment of
such FICA amount, or as necessary to pay taxes and penalties arising as a result
of the payments provided for in this Agreement failing to meet the requirements
of Section 409A.  In no event shall the Executive, directly or indirectly,
designate the calendar year of payment.
 
(e) To the extent that the amounts payable under Article II are reimbursements
and other separation payments described under Treasury Regulations Section
1.409A-1(b)(9)(v), such payments do not provide for the deferral of
compensation.  If they do constitute deferral of compensation governed by
Section 409A, they shall be deemed to be reimbursements or in-kind benefits
governed by Treasury Regulations Section 1.409A-3(i)(1)(iv).  If the previous
sentence applies, (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided during the Executive’s taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits in any other taxable
year, (ii) the reimbursement of an eligible expense must be made on or before
the last day of the Executive’s taxable year following the taxable year in which
the expense was incurred and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
 
ARTICLE III
 
Nondisclosure and Proprietary Rights
 
3.1 Confidential Information.  For purposes of this Agreement, the term
"Confidential Information" means any information, knowledge or data of any
nature and in any form (including information that is electronically transmitted
or stored on any form of magnetic or electronic storage media) relating to the
past, current or prospective business or operations of the Company and its
Affiliates, that at the time or times concerned is not generally known to
persons engaged in businesses similar to those conducted or contemplated by the
Company and its Affiliates (other than information known by such persons through
a violation of an obligation of confidentiality to the Company), whether
produced by the Company and its Affiliates or any of their consultants, agents
or independent contractors or by Executive, and whether or not marked
confidential, including without limitation information relating to the Company’s
or its Affiliates’ products and services, business plans, business acquisitions,
processes, product or service research and development ideas, methods or
techniques, training methods and materials, and other operational methods or
techniques, quality assurance procedures or standards, operating procedures,
files, plans, specifications, proposals, drawings, charts, graphs, support data,
trade secrets, supplier lists, supplier information, purchasing methods or
practices, distribution and selling activities, consultants’ reports, marketing
and engineering or other technical studies, maintenance records, employment or
personnel data, marketing data, strategies or techniques, financial reports,
budgets, projections, cost analyses, price lists, formulae and analyses,
employee lists, customer records, customer lists, customer source lists,
proprietary computer software, and internal notes and memoranda relating to any
of the foregoing.
 
3.2 Nondisclosure of Confidential Information.  Executive will hold in a
fiduciary capacity for the benefit of the Company all Confidential Information
obtained by Executive
 
 
13

--------------------------------------------------------------------------------

 

during Executive’s employment (whether prior to or after the Agreement Date) and
will use such Confidential Information solely within the scope of his employment
with and for the exclusive benefit of the Company.  For a period of five years
after the Termination Date, Executive agrees (a) not to communicate, divulge or
make available to any person or entity (other than the Company) any such
Confidential Information, except upon the prior written authorization of the
Company or as may be required by law or legal process, and (b) to deliver
promptly to the Company any Confidential Information in his possession,
including any duplicates thereof and any notes or other records Executive has
prepared with respect thereto.  In the event that the provisions of any
applicable law or the order of any court would require Executive to disclose or
otherwise make available any Confidential Information, Executive will give the
Company prompt prior written notice of such required disclosure and an
opportunity to contest the requirement of such disclosure or apply for a
protective order with respect to such Confidential Information by appropriate
proceedings.
 
3.3 Nondisparagement.  During and after the term of this Agreement, the
Executive agrees to refrain from making any statements and from taking any
actions that disparage or could reasonably be expected to harm the reputation of
the Company and its subsidiaries or any of their directors, officers or
employees, and agrees that he will not voluntarily assist or otherwise
participate in any action or proceeding undertaken by any other person that
disparages or could reasonably be expected to materially harm the reputation of
the Company and its subsidiaries or any of their directors, officers or
employees.  Similarly, the Company agrees that its directors and officers shall
refrain from making any statements and from taking any actions that disparage or
could reasonably be expected to harm the reputation of the Executive and agrees
that its directors and officers will not voluntarily assist or otherwise
participate in any action or proceeding undertaken by any other person that
disparages or could reasonably be expected to materially harm the reputation of
the Executive.
 
3.4 Injunctive Relief; Other Remedies.  Executive acknowledges that a breach by
Executive of Section 3.2 or 3.3 would cause immediate and irreparable harm to
the Company for which an adequate monetary remedy does not exist; hence,
Executive agrees that, in the event of a breach or threatened breach by
Executive of the provisions of Section 3.2 or 3.3, the Company will be entitled
to injunctive relief restraining Executive from such violation without the
necessity of proof of actual damage or the posting of any bond, except as
required by non-waivable, applicable law.  Nothing herein, however, will be
construed as prohibiting the Company from pursuing any other remedy at law or in
equity to which the Company may be entitled under applicable law in the event of
a breach or threatened breach of this Agreement by Executive, including without
limitation the recovery of damages and/or costs and expenses, such as reasonable
attorneys’ fees, incurred by the Company as a result of any such breach or
threatened breach.  In addition to the exercise of the foregoing remedies, the
Company will have the right upon the occurrence of any such breach to offset the
damages of such breach as determined by the Company, against any unpaid salary,
bonus, commissions or reimbursements otherwise owed to Executive.  In
particular, Executive acknowledges that the payments provided under Article II
are conditioned upon Executive fulfilling the nondisclosure agreements contained
in this Article III.  If Executive at any time materially breaches nondisclosure
agreements contained in this Article III, then the Company may offset the
damages of such breach, as determined solely by the Company, against payments
otherwise due to Executive under Article II or, at the Company’s option, suspend
payments otherwise due to Executive
 
 
14

--------------------------------------------------------------------------------

 

under Article II during the period of such breach.  Executive acknowledges that
any such offset or suspension of payments would be an exercise of the Company’s
right to offset or suspend its performance hereunder upon Executive’s breach of
this Agreement; such offset or suspension of payments would not constitute, and
shall not be characterized as, the imposition of liquidated damages.
 
3.5 Governing Law of this Article III; Consent to Jurisdiction.  Any dispute
regarding the reasonableness of the covenants and agreements set forth in this
Article III or duration thereof, or the remedies available to the Company upon
any breach of such covenants and agreements, will be governed by and interpreted
in accordance with the laws of the State of the United States or other
jurisdiction in which the alleged prohibited disclosure occurs, and, with
respect to each such dispute, the Company and Executive each hereby consent to
the jurisdiction of the state and federal courts sitting in the relevant State
(or, in the case of any jurisdiction outside the United States, the relevant
courts of such jurisdiction) for resolution of such dispute, and agree that
service of process may be made upon him or it in any legal proceeding relating
to this Article III by any means allowed under the laws of such jurisdiction.
 
3.6 Executive’s Understanding of this Article.  Executive hereby represents to
the Company that he has read and understands, and agrees to be bound by, the
terms of this Article III.  Executive acknowledges that the duration of the
covenants contained in Article III are the result of arm’s-length bargaining and
are fair and reasonable in light of (a) the importance of the functions
performed by Executive and the length of time it would take the Company to find
and train a suitable replacement, and (b) Executive’s level of control over and
contact with the business and operations of the Company and its Affiliates in
various jurisdictions where same are conducted.  It is the desire and intent of
the parties that the provisions of this Agreement be enforced to the fullest
extent permitted under applicable law, whether now or hereafter in effect and,
therefore, to the extent permitted by applicable law, the parties hereto waive
any provision of applicable law that would render any provision of this Article
III invalid or unenforceable.
 
ARTICLE IV
 
Miscellaneous
 
4.1 Binding Effect; Successors.
 
(a) This Agreement shall be binding upon and inure to the benefit of the Company
and any of its successors or assigns.
 
(b) This Agreement is personal to the Executive and shall not be assignable by
the Executive without the consent of the Company (there being no obligation to
give such consent) other than such rights or benefits as are transferred by will
or the laws of descent and distribution.
 
(c) The Company shall require any successor to or assignee of (whether direct or
indirect, by purchase, merger, consolidation or otherwise) all or substantially
all of the assets or businesses of the Company (i) to assume unconditionally and
expressly this Agreement and (ii) to agree to perform or to cause to be
performed all of the obligations under this Agreement in the same manner and to
the same extent as would have been required of the Company had no
 
 
15

--------------------------------------------------------------------------------

 

assignment or succession occurred, such assumption to be set forth in a writing
reasonably satisfactory to the Executive.
 
(d) The Company shall also require all entities that control or that after the
transaction will control (directly or indirectly) the Company or any such
successor or assignee to agree to cause to be performed all of the obligations
under this Agreement, such agreement to be set forth in a writing reasonably
satisfactory to the Executive.
 
4.2 Notices.  All notices hereunder must be in writing and, unless otherwise
specifically provided herein, will be deemed to have been given upon receipt of
delivery by: (a) hand (against a receipt therefor), (b) certified or registered
mail, postage prepaid, return receipt requested, (c) a nationally recognized
overnight courier service (against a receipt therefor) or (d) telecopy
transmission with confirmation of receipt.  All such notices must be addressed
as follows:
 
If to the Company, to:


Freeport-McMoRan Copper & Gold Inc.
One North Central Avenue
Phoenix, Arizona 85004
Attention:  Chairman of the Corporate Personnel Committee


If to the Executive, to:


Michael J. Arnold
One North Central Avenue
Phoenix, Arizona 85004


or such other address as to which any party hereto may have notified the other
in writing.


4.3 Governing Law.  Except as provided in Article III hereof, this Agreement
shall be construed and enforced in accordance with and governed by the internal
laws of the State of Delaware without regard to principles of conflict of laws.
 
4.4 Withholding.  The Executive agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.
 
4.5 Amendment, Waiver.  No provision of this Agreement may be modified, amended
or waived except by an instrument in writing signed by both parties.
 
4.6 Severability.  If any term or provision of this Agreement, or the
application thereof to any person or circumstance, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, Executive
and the Company intend for any court construing this Agreement to modify or
limit such provision so as to render it valid and enforceable to the fullest
extent allowed by law.  Any such provision that is not susceptible of
 
 
16

--------------------------------------------------------------------------------

 

such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, shall not be affected thereby and
each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.
 
4.7 Waiver of Breach.  The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof.
 
4.8 Remedies Not Exclusive.  No remedy specified herein shall be deemed to be
such party’s exclusive remedy, and accordingly, in addition to all of the rights
and remedies provided for in this Agreement, the parties shall have all other
rights and remedies provided to them by applicable law, rule or regulation.
 
4.9 Company’s Reservation of Rights.  Executive acknowledges and understands
that the Executive serves at the pleasure of the Board and that the Company has
the right at any time to terminate Executive’s status as an employee of the
Company or any of its Affiliates, or to change or diminish his status during the
Employment Term, subject to the rights of the Executive to claim the benefits
conferred by this Agreement.
 
4.10 Prior Change of Control Agreement.  Effective as of the Agreement Date,
this Agreement supersedes any prior change of control or nondisclosure agreement
between the Executive and the Company.
 
4.11 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 


 


 
[remainder of page intentionally left blank]
 

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of December 31, 2008.
 




Freeport-McMoRan Copper & Gold Inc.






By:          /s/ H. Devon Graham, Jr.
H. Devon Graham, Jr.
Director and Chairman of the
Corporate Personnel Committee of the
Board of Directors




Executive






/s/ Michael J. Arnold
Michael J. Arnold










































Signature Page of Change of Control Agreement
between Freeport-McMoRan Copper & Gold Inc.
and Michael J. Arnold

 
18

--------------------------------------------------------------------------------

 
